FILED
                            NOT FOR PUBLICATION                            OCT 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

SUDAN ZHANG,                                     No. 11-70530

              Petitioner,                        Agency No. A088-294-739

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 9, 2014**
                               Pasadena, California

Before: HAWKINS and GRABER, Circuit Judges, and SEDWICK,*** District
        Judge.

       Petitioner Sudan Zhang, a native and citizen of China, petitions for review of

an order, issued by the Board of Immigration Appeals ("BIA"), dismissing her



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
appeal from an immigration judge’s ("IJ") decision denying her application for

asylum and protection under the Convention Against Torture ("CAT"). The REAL

ID Act governs this case. Reviewing for substantial evidence the agency’s adverse

credibility determination, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010),

we deny the petition for review.

      1. Substantial evidence supports the IJ’s adverse credibility determination,

which the BIA affirmed. For example, the IJ observed that Petitioner’s demeanor

changed to one of "confusion and indecisiveness" when asked about her abortion

certificate. "We give ‘special deference’ to a credibility determination that is based

on demeanor." Jibril v. Gonzales, 423 F.3d 1129, 1137 (9th Cir. 2005) (internal

quotation marks omitted). The IJ identified several inconsistences between the

narrative in Petitioner’s asylum application and her testimony, including

inconsistencies about her parents’ knowledge of her relationship and about her

boyfriend’s presence when she conducted pregnancy tests. Although the IJ need

not rely only on inconsistences that "go to the heart of" Petitioner’s claim, those

inconsistencies in fact do go to the central question whether her abortion was

forced, so we accord them "great weight." Shrestha, 590 F.3d at 1046–47. In the

absence of credible testimony, Petitioner’s asylum claim fails. Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).


                                           2
      2. Because Petitioner’s CAT claim rests on the same testimony that the IJ

and the BIA found not credible, and because no other evidence in the record

supports the argument that she is more likely than not to be tortured if returned to

China, her CAT claim also fails. Id. at 1157.

      DENIED.




                                          3